          Case 2:21-cv-00805-RAJ-JRC Document 10 Filed 06/27/21 Page 1 of 2




 1                                                                     Honorable Richard A. Jones
                                                                      Honorable J Richard Creatura
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   HENRY J.B. DICK, Ph.D.,
                                                          CASE NO. 2:21-cv-00805-RAJ-JRC
                                Plaintiff,
10
                        v.
                                                          JURY DEMAND
11   UNIVERSITY OF WASHINGTON, an agency
     of the State of Washington; and UW Port
12   Captain Meegan Corcoran; Supervisor Shipboard
     Science Support Group Loren Tuttle; and Human
13   Resources Investigator Joanne Wuitschick;
     individually and with their marital communities,
14   if any;

15                              Defendant(s).

16

17     COMES NOW THE PLAINTIFF Henry J.B. Dick, Ph.D. and hereby demands a jury of 12.

18

19   DATED this 28th day of June, 2021.

20

21

22                                              Stephen A. Teller, WSBA No. 23372
                                                Attorney for Plaintiff Dr. Henry Dick
23


      JURY DEMAND - 1                                                         Teller Law
                                                                           1139 34th Ave, Suite B
                                                                             Seattle, WA 98122
                                                                       (206) 324-8969 Fax: 860-3172
           Case 2:21-cv-00805-RAJ-JRC Document 10 Filed 06/27/21 Page 2 of 2




 1                                         Certificate of Service

 2   I hereby certify that on the date shown below I caused the above JURY DEMAND to be served

 3   on Defendant’s counsel identified below through the Court’s CM/ECF system and in addition via

 4   any additional means marked below, postage prepaid if by mail:

 5
     Attorneys for Defendant
 6          Seth Berntsen, WSBA #30379
            Attorneys for all Defendants
 7          Hathaway Burden, WSBA #52970
            SethB@summitlaw.com
 8          HathawayB@summitlaw.com
 9          SUMMIT LAW GROUP, PLLC
            315 FIFTH AVENUE SOUTH, SUITE 1000
10          SEATTLE, WASHINGTON 98104-2682
            Telephone (206) 676-7000
11          Fax (206) 676-7001
12
            []   e-mailed
13          []   sent via postal service
            []   via messenger
14          []   faxed

15

16   /s Stephen Teller
     ________________________
17   Stephen Teller

18

19

20

21

22

23


      JURY DEMAND - 2                                                        Teller Law
                                                                          1139 34th Ave, Suite B
                                                                            Seattle, WA 98122
                                                                      (206) 324-8969 Fax: 860-3172
